Title: To Thomas Jefferson from Joseph Wheaton, 16 November 1820
From: Wheaton, Joseph
To: Jefferson, Thomas


            Illustrious Sir
            
              Washington City
              Novr 16. 1820
            
          I approach your exalted character with great diffidence; but contemplating as I often do your labours, and how much good those labours have bestowed on the present & will on future generations, (our descendants). I the more admire and adore that Providence which continues your invaluable life to so long a period; an example and blessing to the present age—that I may be permitted to evince to you, that as a member of that number who has thrown in to the scale, his might to raise our beloved country to the proud eminence on which it stands, please to examine the enclosed appeal.—That I have done all in my power to promote the prosperity of this nation, I pray you to accept this assurance—with the homage of my heart & with the most profound respect.I am great Sir your Obedt ServtJoseph Wheaton